Citation Nr: 0619037	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  00-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE


Entitlement to service connection for claimed acute and 
subacute peripheral neuropathy as a result of exposure to 
Agent Orange.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the RO.  

In December 2004, the Board remanded the veteran's claim for 
additional evidentiary development.  



FINDINGS OF FACT

1.  The veteran is shown to have performed service in the 
Republic of Vietnam during the Vietnam era with the United 
States Marine Corps.  

2.  The veteran is not shown to have acute and subacute 
peripheral neuropathy as a exposure to Agent Orange or due to 
other event or incident of his service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
acute and subacute peripheral neuropathy due to disease or 
injury that was incurred in or aggravated by service; nor may 
any be presumed to have been incurred as a result of Agent 
Orange exposure; nor may any be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. 3.303, 3.307, 3.309(e) 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The veteran and his representative contend that service 
connection is warranted for acute and subacute peripheral 
neuropathy, to include as due to herbicide exposure.  

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  

The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  

Further, VA must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim.  38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § § 
3.159(a)-(c) (2005). 

In this case, the initial adjudication of this claim of July 
1999 predates the enactment of VCAA.  Pursuant to the Board's 
December 2004 remand, the RO sent the veteran a letter dated 
in January 2005 that informed him of the evidence necessary 
to establish his claim for service connection, what evidence 
they would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

In this regard, the Board concludes herein that the 
preponderance of the evidence is against the claim for 
service connection and as such, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to the duty to assist, it is noted that the 
veteran's service medical records, VA outpatient medical 
records, and private medical records have been associated 
with the claims file.  

The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  

Although the veteran was afforded VA examinations in December 
1998 and October 2005, no nexus opinion was provided in 
either report.  None is required in this case.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

Such development is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  

Here, as will be discussed further below, the evidence of 
record does not suggest an inservice incurrence of peripheral 
neuropathy or that any peripheral neuropathy is related to 
active military service.  Thus, VA's duty to assist has been 
fulfilled.  


Service Connection

The veteran contends that he is entitled to service 
connection for an acute and subacute peripheral neuropathy to 
include exposure to herbicides.

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

In addition, service-connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transit peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309 (e), Note 2.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  

Notwithstanding the foregoing, the regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, 
presumption is not the sole method for showing causation in 
establishing a claim for service connection as due to 
herbicide exposure.  

The veteran asserts that he has acute and subacute peripheral 
neuropathy as a result of his active service including as due 
to exposure to the Agent Orange. 

The service medical records reveal no evidence of peripheral 
neuropathy or any clinical neurological symptoms or 
complaints.  The veteran indicated vision problems, later 
diagnosed as slight refractive amblyopia.  

During service, the veteran was treated for complaints of low 
back pain.  In a September 1967 entry, the veteran stated he 
was "hit by a car in 1965" and was hospitalized for a week.  
He reported no symptoms until he felt pain from carrying his 
sea bag.  He was treated for continued complaints for back 
pain in October 1967, May 1969 and July 1969.  

The veteran's report of medical examination at separation in 
August 1970 was entirely negative for any neurological 
findings or complaints of back or joint pain.  The examiner 
noted defective visual acuity.  

The service personnel records reflect that he served in 
freight operations management, freight checker.  His service 
personnel records do not show service in the Republic of 
Vietnam; however, the veteran's DD-214 reflected 10 months of 
foreign service.  

On VA examination in November 1970, the veteran underwent a 
neurologic examination when no neurologic disease was found.  
In the report, the veteran claimed that he did not recall 
sustaining a right knee injury when he fell off a truck but 
he complained of knee pain.  

The veteran also claimed to have been struck in the left eye 
when a gun backfired.  He was hospitalized and treated with 
an eye patch.  He complained of left eye pain but there was 
no history of any weakness or parethesias.  Neurologic 
findings revealed cranial nerves, coordination, stretch 
reflexes, and sensory modalities were intact and normal.  

In a May 1971 VA hospitalization summary, the veteran 
complained of joint pain, tenderness and swelling in both 
feet and left small finger for a 1-month period.  The veteran 
was diagnosed with "arthritis, probably Reiter's syndrome" 
(a disorder that causes three seemingly unrelated symptoms: 
arthritis, redness of the eyes, and urinary tract signs) with 
pyuria (presence of white blood cells in the urine).  

After a 3-week hospitalization, the veteran's right sided 
symptoms subsided; however, the veteran's left ankle and foot 
remained painful and swollen.  

In the veteran's October 1998 claim, the veteran reported 
continuing to have tingling in the fingers and feet.  

On VA peripheral nerves examination in December 1998, the 
veteran reported service in the Republic of Vietnam and 
exposure to Agent Orange.  He complained of intermittent 
tingling and numbness in the fingers, toes, and anterior 
aspect of both knees since his discharge from the military.  

The veteran denied having weakness and reported that he did 
not receive any medical treatment for his complaints.  
Sensory examination was reported to be normal.  Knee jerks, 
ankle jerks, biceps and triceps were 4+ bilaterally, active, 
and equal.  

The examiner noted no clonus, footdrop, or instability of the 
knees.  Motor examination was 5/5 on the upper and lower 
extremities.  The examiner reported normal joints.  

The examiner's diagnosis was that of intermittent tingling, 
numbness, and paresthesia of the fingers, toes, and knees 
with history of Agent Orange exposure.  The examiner opined 
that the veteran's claimed conditions "could be related to 
Agent Orange, related peripheral neuropathy."

In April 2000, the veteran testified at a personal hearing 
before a Hearing Officer.  He stated that shortly after his 
discharge from the military in 1970, he was diagnosed with 
Reiter's syndrome.  He also claimed he was diagnosed with 
rheumatoid arthritis and had symptoms of amiotropic lateral 
sclerosis, and Lou Gehrig's disease.  

The veteran testified that he was exposed to Agent Orange 
while serving in Da Nang as a supply clerk.  He stated that 
he was asymptomatic in service, but that since service, he 
experienced chronic, intermittent tingling in the upper and 
lower extremities since service, that at one point rendered 
him unable to walk or move his hands.  

The veteran reported that he received no treatment for his 
conditions, but self-treated his symptoms with Advil and 
aspirin.  

The veteran submitted lay statements from what appears to be 
his relatives in October 2001.  Essentially, they each state 
that the veteran was hospitalized at VA from October to 
November 1971.  He was unable to move his arms and legs or 
body due to pain.  

Pursuant to the Board's December 2004 remand, the veteran 
underwent VA examination in October 2005.  The veteran 
reported that upon return from Vietnam, he developed 
transient, abnormal sensations in stocking glove 
distribution.  He stated he was hospitalized for a 6 to 7-
month period at VA; however, attempts to retrieve those 
records have been unsuccessful.  

The veteran reported being diagnosed with peripheral 
neuropathy, called Lou Gehrig's disease, arthritis and 
neuropathy of unknown cause.  Since that hospitalization, the 
veteran noted that his symptoms subsided, but that he 
continued to experience intermittent symptoms over the years.  

The VA examiner noted a diagnosis of chronic, acute 
peripheral neuropathy.  The examination findings for cranial 
nerves, strength, muscle tone, muscle bulk, light touch, 
reflexes, cerebellar were all normal.  The veteran was noted 
to be asymptomatic at the time of the examination.  

The VA examiner opined that the veteran was noted to not be 
suffering from a current disability manifested by peripheral 
neuropathy that at least as likely as not was related to 
Agent Orange exposure or other disease or injury in service.  

The examiner noted that the veteran's claimed peripheral 
neuropathy symptoms were episodic and did not interfere with 
the veteran's activities or demand of daily living.  The 
examiner based this opinion on review of the veteran's 
medical record, physical examination, and medical literature.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for peripheral neuropathy, to include as secondary 
to herbicide exposure.  

None of the records concerning treatment for the veteran's 
peripheral neuropathy contain any opinion linking any such 
disorder to service.  The December 1998 and October 2005 VA 
examinations noted normal physical findings.  

In October 2005, the examiner opined that the veteran was 
asymptomatic for peripheral neuropathy.  The VA examiner 
noted that based on review of the medical records, 
examination of the veteran, and medical literature, reached 
the conclusion that the veteran was not currently suffering 
from a disability manifested by peripheral neuropathy.  

The medical evidence indicates no link between the claimed 
peripheral neuropathy complaints and any event in service.  
The examiner noted the 1971 hospitalizations for Reiter's 
syndrome, but did not associate that diagnosis with the 
veteran's claimed peripheral neuropathy or any disease or 
event in service, to include or herbicide exposure.   The 
Board notes that Reiter's syndrome is not included among any 
of the presumptive diseases for either herbicide exposure.  

There is no evidence of peripheral neuropathy having become 
manifested in service, or being caused by any disability that 
was manifested in service or is otherwise shown to be 
warranted service connection.  

The Board acknowledges that the December 1998 VA examiner 
opined that the veteran had exposure to Agent Orange and that 
his intermittent tingling and numbness of the fingers, toes, 
and anterior aspects of the knees could be related to Agent 
Orange, related to peripheral neuropathy.  

However, this opinion is speculative and, at most, does 
little more than raise a possibility that the claimed 
peripheral neuropathy was related to his military service.  

The December 1998 VA examiner did not offer a more definitive 
explanation or opinion to relate the veteran's claimed 
disorder with his military service, including his possible 
exposure to Agent Orange.  

Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  This VA opinion falls short of the level of 
certainty necessary for the Board to connect the peripheral 
neuropathy due to Agent Orange exposure.  

The Board has considered the medical record in its entirety 
and concludes that the evidence does not reflect any findings 
of acute or subacute peripheral neuropathy, whatsoever.  

The veteran claims a period of VA hospitalization in the 
1970's wherein he was treated for peripheral neuropathy.  
However, the Board notes that attempts to obtain these 
records have proven unsuccessful.  

Where, as here, the claims turn on a medical matter, neither 
the veteran, nor his lay witnesses, can establish entitlement 
to service connection on the basis of their assertions, 
alone.  As lay persons, without appropriate medical training 
and expertise, the veteran and his relatives simply are not 
competent to offer a probative opinion on a medical matter, 
such as whether his claimed disabilities are the result of 
the veteran's active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board finds that absent medical evidence supporting the 
argued causal nexus between the claimed acute and subacute 
peripheral neuropathy and active service, or, within the one-
year presumptive period following discharge from active duty, 
the Board is not able to find that the veteran's claimed 
peripheral neuropathy is the result of his active service.  

Likewise, the evidence does not reflect that the veteran's 
neuropathy is due to any herbicide exposure incurred in 
service.  

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for service 
connection for peripheral neuropathy as the direct result of 
his active service or claimed herbicide exposure during 
active service.  



ORDER

Service connection for acute and subacute peripheral 
neuropathy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


